UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 1, 2009 JAG MEDIA GROUP, INC. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 000-52521 (Commission File Number) 27-0463459 (IRS Employer Identification Number) 17120 N. Dallas Parkway, Ste. 235, Dallas, Texas75248
